PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/309,642
Filing Date: 8 Nov 2016
Appellant(s): WOODFIELD et al.



__________________
Alan R. Marshall (Reg. No. 56,405)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/08/2021from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
In the interest of clarity, all of the rejections under 35 U.S.C. § 103 (see Final Rejection mailed 02/08/2021 and Advisory Action mailed 05/07/2021) are maintained. However, the rejections under § 112(b) and § 112(d) were withdrawn in the Advisory Action mailed 05/07/2021.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
	Rejection of claims 13-15 and 25 under 35 U.S.C. § 112(b).
	Rejection of claims 13-15 and 25 under 35 U.S.C. § 112(d).

(2) Response to Arguments
Regarding Section A of appellant’s arguments (pages 5-6 of appeal brief):
In response to appellant's argument that one of ordinary skill in the art must also add both chromium and nickel to the Ti alloy of Ibrahim, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Independent claim 8 uses the transitional phrase “consisting essentially of”; the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (MPEP 2111.03 III.). Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MPEP 2111.03 III.). To be clear, the appellant has not provided an explanation in the originally filed disclosure or any of the filed responses for what the basic and novel characteristics of the claimed invention are. In fact, the only limitations present in independent claim 8 are ranges of elements – one of ordinary skill in the metallurgical arts (and for the sake of compact prosecution, an examiner) would generally be able to infer what the basic and novel characteristics are based on claimed alloy properties; note that it is the appellant’s responsibility to clearly indicate what the basic and novel characteristics are (see generally MPEP 2111.03 III. and MPEP 2163 II. A. 1.). However, there are no mechanical, physical, microstructural, or chemical properties claimed in any of either the independent or dependent claims. The appellant has not stated, explained, or pointed to any of the responses or the originally filed disclosure to show what the basic and novel characteristics of the claimed invention are. As such, the “consisting essentially of” language in independent claim 8 is interpreted as “comprising”.
Assuming arguendo, that the Cr and Ni contents of Tetyukhin must be included as argued by the appellant, Tetyukhin teaches that the titanium alloy has a small amount of beta-stabilizing 
With regard to the arguments “that it is improper to pick and choose teachings from Tetyukhin in making a § 103 rejection” (see third paragraph on page 6 of appeal brief), it is respectfully noted that the court case to which the appellant appears to be referencing (In re Wesslau, 353 F.2d 238, 241 (CCPA 1965)) is not the only singular case relied upon under current USPTO examination practice; rather, the examination guidelines for determining obviousness under § 103 are made in view of the Supreme Court decision in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Under KSR, Examples of rationales that may support a conclusion of obviousness include (MPEP 2143):
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ti-6Al-4V-0.5 Si alloy of Ibrahim to include molybdenum in the range disclosed by Tetyukhin, as doing so would help obtain improved strength without deterioration of plastic properties of the alloy (Tetyukhin 0044) (e.g. rationale G above). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II.).
Regarding Section B of appellant’s arguments (pages 7-8 of appeal brief):
The appellant argues that “Assuming arguendo that the Examiner's rationale is correct and one of ordinary skill in the art would not need to add chromium or nickel since Ibrahim has already achieved superior strength than Tetyukhin and an improved corrosion resistance, then there is also no motivation or rationale for one of ordinary skill in the art to have included Mo in Ibrahim's alloy according to that same rationale” (see second paragraph on page 7 of appeal brief).
With regard to molybdenum, one of ordinary skill in the art would still find it obvious to modify Ibrahim with the molybdenum content of Tetyukhin: as discussed in the Final Rejection mailed 02/08/2021, Tetyukhin teaches a substantially similar alloy [Abstract] to Ibrahim, and further teaches that addition of molybdenum within 0.05-2.0% (which overlaps with the claimed molybdenum content in instant claims 8, 25, and 26) ensures its full solubility in the alpha phase, which helps to obtain the required strength behavior without deterioration of plastic properties [0044]. Thus, the objectives of adding molybdenum are not only to increase the strength, but also to prevent deterioration of plastic properties of the alloy. The appellant’s argument that “since Ibrahim has already achieved superior strength[…]then there is also no motivation or rationale[…]to have included Mo in Ibrahim’s alloy according to that same rationale” is also respectfully not found persuasive, as it is based on the presumption that a steel with a superior strength would not be able to gain a further improvement in strength. To the contrary, there is a reasonable expectation that the addition of Mo in Ibrahim’s steel alloy would achieve a further superior strength (Tetyukhin 0044). The expectation of some advantage is the strongest rationale for combining references; the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II.). Thus, in view of Tetyukhin discussing the 

Regarding Section C of appellant’s arguments (pages 8-9 of appeal brief):
	With regard to the appellant’s arguments which include citations from MPEP 8th edition Rev. 2 (May 2004), it is respectfully noted that the current USPTO examination practice employs MPEP 9th edition (revised June 2020).
The appellant’s arguments that Tetyukhin expressly teaches away from the claimed alloy (i.e. the exclusion of Cr) (see first paragraph in Section C of appeal brief) are not found persuasive. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a) I). In the instant case, (1) Tetyukhin is from the same field of endeavor as the claimed invention – that is, production of titanium alloys (Abstract of Tetyukhin), and (2) the reference is reasonably pertinent to the problem faced by the inventor because it addresses titanium alloys containing many of the same elements, each of which can contribute to an improvement to certain properties (such as molybdenum which contributes to an improvement in strength without deterioration of plastic properties – para. 0044 of Tetyukhin). Therefore, in response to appellant's argument that if Mo is added from Tetyukhin, then Cr and Ni must also be added, the test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Section VI. of appellant’s arguments (pages 9-10 of appeal brief):
With regard to the appellant’s statement that the Examiner erred in rejecting the remaining dependent claims under 35 U.S.C. § 103(a), it is respectfully noted that the present application was filed after March 16, 2013, and is therefore being examined under the first inventor to file provisions of the AIA  (35 U.S.C. § 103).
	The appellant’s statement that “the pending dependent claims patentably define over the references cited” (see last paragraph on page 9 of appeal brief) is respectfully not found persuasive. Apart from merely stating that the dependent claims are patentable, the appellant has not demonstrated, using objective evidence, that the product(s) as claimed in either the dependent or independent claims are patentably distinct from those of the prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c)).



Respectfully submitted,
/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        11/10/2021

Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735 
                                                                                                                                                                                                       /KAJ K OLSEN/
Quality Assurance Specialist TC 1700



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.